repDetailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed February 18th, 2022. Applicant’s amendments to claims 1, 4, 10, and 16, as described on pages 7-9 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections and through the addition of the “and wherein the monitor determines that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.” as supported by the specification page 15 lines 8-18. However, as the change the scope of the claim, new art rejections for claims 1-16 have been added below. 

	Additionally, examiner notes on further review there appears to be a typo in drawing figure 4. The second quadrant labeled “failur” is believed to mean “failure” instead. Examiner additionally notes that adding the limitations of claim 2 relating to using different control algorithms to the different controllers would appear to overcome the cited art and place the application in better condition for allowance, pending further search and consideration at the time. 

Claim Rejections - 35 USC § 103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


	Claims 1, 5, 7,  9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No. US 7,222,008 B2 hereinafter “Takahashi”) in view of Sakamoto et al. (US 2020/0139982 A1 hereinafter “Sakamoto”) further in view of Tsunoda et al. (US Pre-Granted Publication No. US 2015/0274202 A1 hereinafter “Tsunoda”).

	Regarding claim 1 Takahashi discloses:

	A vehicle control apparatus having a redundant architecture, (Takahashi fig. 1 elements 21 and 22) the vehicle control apparatus comprising: a receiver configured to receive first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) a first electronic controller configured to generate a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) a monitor configured to monitor whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both   the first and second ECU have a watchdog function to monitor for abnormalities) a second electronic controller configured to generate a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, wherein each ECU senses the motor rotation information i.e. first sensing information) and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller, (Takahashi col. 1 lines 34-49, col. 9 lines 29-39 col. 16 lines 40-47 wherein a primary controller is used with an identical secondary controller wherein both controllers operate at the same time) wherein the second electronic controller generates the second vehicle control command using a combination of the first sensing information (Takahashi col. 5 lines 51-64 wherein the rotation angle sensors are connected to both ECUs for use by both systems) and second sensing information that is different from the first sensing information…  (Takahashi col. 3 lines 64-67 wherein the ECUs also use information from individual steering sensors sensors)

	Additionally and as an alternative Takahashi does not appear to disclose:

	and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller,” (Sakamoto [0032] wherein the first control unit runs the autonomous control of the vehicle and the second control unit runs the transmission of the autonomous vehicle, including running as a backup in case the first controller fails) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Additionally, Takahashi does not appear to disclose:

	wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller, and wherein the monitor determines that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Additionally, Takahashi in view of Sakamoto does not appear to disclose:

	and wherein the monitor determines that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.

	However, in the same field of endeavor of vehicle controls Tsunoda discloses:

	“and wherein the monitor determines that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped) and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.” (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque sensor pattern abnormality detection of Tsunoda with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable system for operating a vehicle (Tsunoda [0004] [0010]).

	Regarding claim 5 Takahashi in view of Sakamoto and Tsunoda discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, wherein the second vehicle control command generated by the second electronic controller is at least one of the first vehicle control command.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over to satisfy the condition wherein the examiner interprets completing the same task as using the same control command).

	Regarding claim 7 Takahashi in view of Sakamoto and Tsunoda discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, wherein the monitor determines whether the first electronic controller is out of order based on the first sensing information and the first vehicle control command. (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, see also col. 12 lines 14-33).

	Regarding claim 9 Takahashi in view of Sakamoto and Tsunoda discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, further comprising a vehicle controller configured to control a vehicle based on the first vehicle control command, wherein, if the first electronic controller is out of order, the vehicle controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle control command.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, further in the other controller will turn off and stop sending commands).

	Regarding claim 10 Takahashi disclose:

	A vehicle control method based on a redundant architecture, (Takahashi fig. 1 elements 21 and 22)  the vehicle control method comprising: receiving first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) generating, through a first electronic controller, a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) monitoring, by a monitor, whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) generating, through a second electronic controller, a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) controlling, by a controller, a vehicle based on the first vehicle control command; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) and controlling, by the vehicle based on the second vehicle control command if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) wherein the generating of the second vehicle control command generates the second vehicle control command using a combination of the first sensing information (Takahashi col. 5 lines 51-64 wherein the rotation angle sensors are connected to both ECUs for use by both systems) and second sensing information that is different from the first sensing information… (Takahashi col. 3 lines 64-67 wherein the ECUs also use information from individual steering sensors sensors)

	Takahashi does not appear to disclose:

	and wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller. 

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Additionally, Takahashi in view of Sakamoto does not appear to disclose:

	and wherein monitoring comprising determining that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.

	However, in the same field of endeavor of vehicle controls Tsunoda discloses:

	“and wherein monitoring comprising determining that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped) and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.” (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque sensor pattern abnormality detection of Tsunoda with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable system for operating a vehicle (Tsunoda [0004] [0010]).

	Regarding claim 16 Takahashi discloses:

	A vehicle control apparatus having a redundant architecture, the vehicle control apparatus comprising: (Takahashi fig. 1 elements 21 and 22) a receiver configured to receive first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) a first electronic controller configured to generate a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) a monitor configured to monitor whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) a second electronic controller configured to generate a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) wherein the monitor determines whether the first electronic controller is out of order based on the first sensing information and the first vehicle control command, (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) …

	Additionally and as an alternative Takahashi does not appear to disclose:

	and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller, 

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller,” (Sakamoto [0032] wherein the first control unit runs the autonomous control of the vehicle and the second control unit runs the transmission of the autonomous vehicle, including running as a backup in case the first controller fails) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Additionally, Takahashi does not appear to disclose:

	and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Additionally, Takahashi in view of Sakamoto does not appear to disclose:

	and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern wherein the monitor is included in the first electronic controller and wherein monitoring comprising determining that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.

	However, in the same field of endeavor of vehicle controls Tsunoda discloses:

	“and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern wherein the monitor is included in the first electronic controller” (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped) and “and wherein monitoring comprising determining that the first electronic controller is out of order if a target torque signal as the first vehicle control command is not in a normal range in a pre-stored torque pattern, (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped) and the pre-stored torque pattern representing a relationship of the target torque signal corresponding to a torque sensor signal received from the vehicle sensor.” (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque sensor pattern abnormality detection of Tsunoda with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable system for operating a vehicle (Tsunoda [0004] [0010]).

	Claims 2-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakamoto as applied to claims 1 and 10 above, further in view of Ditty et al. (US Pre-Granted Publication No. US 2019/0258251 A1 hereinafter “Ditty”).

	Regarding claim 2 Takahashi in view of Sakamoto and Tsunoda discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the second electronic controller generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the second electronic controller generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the differing algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]). 
	
	Regarding claim 3 Takahashi in view of Sakamoto and Tsunoda and Ditty discloses all of the limitations of claim 2 and further discloses:

	The vehicle control apparatus of claim 2, wherein the second electronic controller generates the second vehicle control command using the first sensing information or a combination of the first sensing information and third sensing information used (Takahashi col. 5 lines 51-64 col. 19 lines 16-53 wherein the rotation angle sensors are shared between controllers) in the algorithm for the first electronic controller. (Takahashi col. 7 lines 14-27 wherein the controllers take information from sensors and torque commands to control the vehicle).

	Additionally and as an alternative, Takahashi does not appear to disclose: 

	in the algorithm for the first electronic controller. 

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“in the algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]).

	Regarding claim 4 Takahashi in view of Sakamoto and Tsunoda and Ditty discloses all of the limitations of claim 2 and further discloses:

	The vehicle control apparatus of claim 2, wherein the second electronic controller generates, based on the first sensing information, the second vehicle control command to be used for controlling (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) along with the first vehicle control command, and the controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle command if the first electronic controller is out of order.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over).

	Regarding claim 6 Takahashi in view of Sakamoto and Tsunoda and Ditty discloses all of the limitations of claim 5 and further discloses:

	The vehicle control apparatus of claim 5, wherein the at least one of the first vehicle control command includes an emergency control of the vehicle. (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, wherein the examiner interprets the need for a second controller to generate a command as an emergency when the first controller fails).

	Additionally and as an alternative, Takahashi does not appear to disclose:

	wherein the at least one of the first vehicle control command includes an emergency control of the vehicle.

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the at least one of the first vehicle control command includes an emergency control of the vehicle.” (Ditty [0121] wherein the controls can be used in emergency situations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the emergency command of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for a safety system that only operates when the emergency is presently occurring and not under undesirable conditions (Ditty [0225]).

	Regarding claim 11 Takahashi in view of Sakamoto and Tsunoda discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm used for generating the first vehicle control command.  

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm used for generating the first vehicle control command.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the differing algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]). 

	Regarding claim 12 Takahashi in view of Sakamoto and Tsunoda and Ditty discloses all of the limitations of claim 11 and further discloses:

	The vehicle control method of claim 11, wherein the generating of the second vehicle control command generates the second vehicle control command using the first sensing information or a combination of the first sensing information and third sensing information (Takahashi col. 5 lines 51-64 col. 19 lines 16-53 wherein the rotation angle sensors are shared between controllers) … 

	Takahashi does not appear to disclose: 

	in the algorithm for the first electronic controller. 

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“in the algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakamoto as applied to claim 10 above, and further in view of Tsunoda and Ditty.

	Regarding claim 14 Takahashi in view of Sakamoto discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the monitoring determines whether the first electronic controller is out of order by comparing the first sensing information and the first vehicle control command with a pre-stored pattern, and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Tsunoda discloses:

	“wherein the monitoring determines whether the first electronic controller is out of order by comparing the first sensing information and the first vehicle control command with a pre-stored pattern,” (Tsunoda [0048] [0051] wherein the main controller is operating in an abnormal state when a torque signal is outside of a normal operating range and the sub controller is also stopped).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque sensor pattern abnormality detection of Tsunoda with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to provide a safe and reliable system for operating a vehicle (Tsunoda [0004] [0010]).

	Additionally, Takahashi in view of Sakamoto and Tsunoda do not appear to disclose:

	and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]).

	Claims 8, 13, and 15 are cancelled and therefore not examined on its merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9061703 B2 discloses a CPU failure monitoring based on relationships between steering torque and a drive signal
US 20070278032 A1 discloses a torque sampling cycle to determine abnormal operation based on motor current being abnormal for a steering assist torque
US 6741053 B2 discloses a system for determining if a microcontroller of a series of microcontrollers is abnormal and also determines if a torque sensor is abnormal 
US 20180093703 A1 discloses a fail safe of a torque control command based on abnormal readings
US 6913106 B2 discloses a means for determining if a torque controller is abnormal and shutting off said controller 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664